Case: 15-60601      Document: 00513548559         Page: 1    Date Filed: 06/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 15-60601                            FILED
                                  Summary Calendar                      June 15, 2016
                                                                       Lyle W. Cayce
                                                                            Clerk
JUAN ANTONIO MELGAR–MELGAR,

                                                 Petitioner,

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent.


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A098 998 193


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Juan Antonio Melgar-Melgar petitions for review of the decision by the
Board of Immigration Appeals (BIA) to dismiss his appeal of the Immigration
Judge’s (IJ) order denying his motion to reopen. Melgar-Melgar’s conclusional
assertion that he did not receive notice of the removal hearing fails to show
any abuse of discretion in the denial of his motion to reopen. See Zhao v.
Gonzales, 404 F.3d 295, 303-04 (5th Cir. 2005). We lack jurisdiction to review


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60601      Document: 00513548559      Page: 2   Date Filed: 06/15/2016


                                    No. 15-60601

Melgar-Melgar’s due process claims because he failed to exhaust them before
the BIA. See Claudio v. Holder, 601 F.3d 316, 318-19 (5th Cir. 2010); Omari
v. Holder, 562 F.3d 314, 319-21 (5th Cir. 2009).
      Melgar-Melgar’s petition for review is DENIED in part and DISMISSED
in part for lack of jurisdiction.




                                         2